DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to application 62843702 filed on 06 May 2019
.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 August 2020 and 17 April 2020 are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 13-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 13 recites a “computing system” comprising “a storage device” and “one or more processing circuits”.

Storage device 408, in some examples, is described as a computer-readable storage medium.

This Specification further discloses (page 38 paragraph 0143, emphasis added):
Computer-readable media may include non-transitory computer-readable media, which corresponds to a tangible medium such as data storage media (e.g., RAM, ROM, EEPROM, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer). 

As disclosed, a “storage device” would include a propagated signal or carrier wave because although such signals and carrier waves are physical and maybe accessed by computer, they are nonetheless transient and nature and do not fall within the definition of a machine or manufacture, nor composition of matter.
Regarding the “processing circuits”, this Specification further discloses (page 14 paragraph 0063, emphasis added): 
Processing circuitry 58 may include a timing and control module, which may be embodied as hardware, firmware, software, or any combination thereof.

This Specification further discloses (page 39 paragraph 0144, emphasis added):
Accordingly, the term “processor” or “processing circuitry” as used herein may refer to any of the foregoing structure or any other physical structure suitable for implementation of the described techniques. Also, the techniques could be fully implemented in one or more circuits or logic elements.

As disclosed, the “processing circuits” would include software per se.
For this reason, this claim is directed towards a “computing system” comprising of only a propagated signal and/or carrier wave, and software per se.
Therefore, the claim is not directed towards at least one of the statutory categories.

As per claim(s) 14-24, this/these claim(s) are rejected by dependency on parent claim 13, as discussed above and incorporated herein.

As per claim 25, this claim recites a “computer-readable storage medium”.
The Specification as originally filed on 06 May 2019 in parent application 62843702 discloses (page 38 paragraph 0143, emphasis added):
Computer-readable media may include non-transitory computer-readable media, which corresponds to a tangible medium such as data storage media (e.g., RAM, ROM, EEPROM, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer).

As disclosed, the “computer-readable storage medium” would include a propagated signal and/or carrier wave.
For this reason, the claim is not directed towards at least one of the statutory categories.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites:
A method comprising: 
obtaining, by a computing system, one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; 
preprocessing, by the computing system, the one or more cardiac EGM strips; and 
generate arrhythmia data indicating whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	That is, other than reciting a computer system, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, generating arrhythmia data, but for the computer system limitation, would cover a user looking the EGM strips and thinking about whether the patient has cardiac arrhythmia(s). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:

preprocessing, by the computing system, the one or more cardiac EGM strips; and 
applying, by the computing system, a deep learning model to the one or more preprocessed cardiac EGM strips to generate arrhythmia data.
Regarding the “computing system”, the Specification as originally filed on 06 May 2019 in parent application 62843702 discloses (page 16 paragraph 0070):
Although shown in FIG. 4 as a stand-alone computing system 24 for purposes of example, computing system 24 may be any component or system that includes processing circuitry or other suitable computing environment for executing software instructions and, for example, need not necessarily include one or more elements shown in FIG. 4 (e.g., communication circuitry 406; and in some examples components such as storage device(s) 408 may not be co-located or in the same chassis as other components).

Based on this disclosure, the “computing system” has been recited at a high level and is directed towards a generic computer. This limitation is mere instructions to implement the abstract idea on a computer, and/or merely uses a computer as a tool to perform the abstract idea.
Similarly, obtaining EGM strips with a generic computer merely uses a computer as a tool to perform the abstract idea. Specifically, a computer receiving data amounts to a generic computer performing generic computer functions of receiving data.
Regarding preprocessing the EGM strips and applying a deep learning model to the preprocessed EGM strips, this limitation merely amounts to generally linking of the judicial exception to a particular technological environment. In particular, the claim generically recites preprocessing the EGM strips without specifically reciting how the EGM strips would be 
Similarly, the deep learning model does not recite any details regarding how the deep learning model would process the EGM strips to generate arrhythmia data. Instead, the deep learning model is invoked merely as a tool to perform the abstract idea, and amounts to generally linking the judicial exception to a particular technological environment or field of use.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.

Regarding preprocessing EGM strips and applying a deep learning model to the EGM strips to generate arrhythmia data, Isin (Cardiac arrhythmia detection using deep learning) teaches that preprocessing EGM strips and using deep learning to generate arrhythmia data is well-understood, routine, and conventional in the art (page 271 3.2 Signal Pre-processing outlining known techniques to pre-process data, page 273 paragraph 1 illustrating the known AlexNet CNN generic deep learning framework that is generic enough to be transferred and implemented for other image classification task, evidence that this type of deep learning data processing is well known in the art).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.


The method of claim 1, wherein preprocessing the one or more cardiac EGM strips comprises: 
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model; and 
generating, by the computing system, one or more preprocessed cardiac EGM strips by subtracting a mean of samples of the one or more temporally-modified cardiac EGM strips from the samples of the one or more temporally-modified cardiac EGM strips.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.

Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 3 recites:
The method of claim 1, wherein preprocessing the one or more cardiac EGM strips comprises: 
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of the deep learning model; 
generating, by the computing system, one or more mean-subtracted cardiac EGM strips by subtracting a mean of samples of the one or more temporally-modified cardiac EGM strips from the samples of the one or more temporally-modified cardiac EGM strips; 
computing, by the computing system, a moving signal envelope over a sliding window of the one or more mean-subtracted cardiac EGM strips; and 
normalizing, by the computing system, the one or more mean-subtracted cardiac EGM strips based on the moving signal envelope.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 4 recites:

the arrhythmia data is first arrhythmia data; 
the method further comprises: 
obtaining, by the computing system, a marker channel; 
preprocessing, by the computing system, the marker channel; 
applying, by the computing system, a marker channel-based deep learning model to the preprocessed marker channel to generate second arrhythmia data indicating a second set of occurrences of the one or more cardiac arrhythmias; 
determining, by the computing system, whether the first arrhythmia data and the second arrhythmia data are consistent; and 
at least one of: 
adjusting, by the computing system, a confidence level of an occurrence of one of the cardiac arrhythmias based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences, or 
extending, by the computing system, based on the occurrence of the cardiac arrhythmia being in both the first set of occurrences and the second set of occurrences, a duration of a monitoring session of a medical device that generates the one or more cardiac EGM strips.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 5 recites:
The method of claim 4, wherein the marker channel indicates detected QRS complexes.
Step 1:

Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
	This claim is not patent eligible.

Claim 6 recites:
The method of claim 1, wherein: 
preprocessing the one or more cardiac EGM strips comprises: 
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips; and 
decomposing, by the computing system, the waveform represented by the one or more cardiac EGM strips into a plurality of channels corresponding to different frequency bands, and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying, by the computing system, the deep learning model to the channels to generate the arrhythmia data.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data, and the deep learning model has been described as a merely general linking of the judicial exception to a particular technological environment.
Step 2B:

The computer system has been discussed above, and incorporated herein.
Similarly, the deep learning model has been described with respect to Isin (page 271 paragraph 3 illustrating that removing channels for a deep learning model is old and well understood).
	This claim is not patent eligible.

Claim 7 recites:
The method of claim 1, wherein: 
preprocessing the one or more cardiac EGM strips comprises: 
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips; and 
generating, by the computing system, a transformed waveform by transforming the scaled waveform into a 2-dimensional time-frequency domain, and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying the deep learning model to the transformed waveform.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:

The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data, and the deep learning model has been described as a merely general linking of the judicial exception to a particular technological environment.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
Similarly, the deep learning model has been described with respect to Isin (page 273 paragraph 1 illustrating that reproducing the waveform to imitate an RGB image is old and well understood).
	This claim is not patent eligible.

Claim 8 recites:

preprocessing the one or more cardiac EGM strips comprises applying, by the computing system, a learned scaling factor to the waveform represented by the one or more cardiac EGM strips, and 
applying the deep learning model comprises: 
determining, by the computing system, QRS probability values corresponding to a plurality of time points, each of the QRS probability values indicating a respective probability that a peak of a QRS complex occurs during the time point corresponding to the QRS probability value; and 
detecting, by the computing system, the set of occurrences of the one or more cardiac arrhythmias by providing the QRS probability values and the one or more preprocessed cardiac EGM strips as input to a neural network that generates the arrhythmia data.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:

In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 9 recites:
The method of claim 1, wherein preprocessing the one or more cardiac EGM strips comprises: 
determining, by the computing system, a polarity of the one or more cardiac EGM strips; and 
based on the polarity of the one or more cardiac EGM strips not being an expected polarity for the deep learning model, reversing, by the computing system, the polarity of the one or more cardiac EGM strips.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 10 recites:
The method of claim 9, wherein: 
the deep learning model is a first deep learning model, and 

Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data, and the deep learning model has been described as a merely general linking of the judicial exception to a particular technological environment.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.

Similarly, Arrobo (An innovative wireless Cardiac Rhythm Management (iCRM) system) teaches that using a deep learning model to identify polarity of EGM strips is old and well known (page 2 column 1 paragraph 2-3).
	This claim is not patent eligible.

Claim 11 recites:
The method of claim 1, wherein the method further comprises: 
obtaining, by the computing system, training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac EGM strip and device classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip; 
training, by the computing system, an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors; 
obtaining, by the computing system, additional device classification data; 
providing, by the computing system, the one or more preprocessed cardiac EGM strips and the additional device classification data to an input layer of the autoencoder; and 
determining, by the computing system, based on probability values generated by an intermediate layer of the autoencoder, whether the classification data correctly identifies cardiac arrhythmias, if any, in the preprocessed cardiac EGM strip, 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of receiving and processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
Similarly, Apte (20160232280) teaches a plurality of machine learning algorithms, including stacked auto-encoder method (page 15 paragraph 0115) as applied to cardiograms (page 12 paragraph 0094).
	This claim is not patent eligible.

	Claim 12 recites:
The method of claim 1, wherein preprocessing the one or more cardiac EGM strips comprises one or more of: 
scaling samples of a signal of the one or more cardiac EGM strips such that the samples of the signal of the one or more cardiac EGM strips are distributed in an expected range of sample values for the deep learning model, or 
increasing or decreasing a sample rate of the signal of the one or more cardiac EGM strips to match an expected sample rate of the deep learning model.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.

Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
Similarly, the deep learning model has been described with respect to Isin (page 272 paragraph 6 illustrating trimming sample values with a range for ECG waveforms is old and well understood).
	This claim is not patent eligible.

Claim 13 recites:
A computing system comprising: 
a storage device configured to store one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; 
one or more processing circuits configured to: 
preprocess the one or more cardiac EGM strips; and 
apply a deep learning model to the one or more preprocessed cardiac EGM strips to generate arrhythmia data indicating whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias.
Step 1:

Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	That is, other than reciting one or more processing circuits, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, generating arrhythmia data, but for the one or more processing circuits limitation, would cover a user looking the EGM strips and thinking about whether the patient has cardiac arrhythmia(s). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A computing system comprising: 
a storage device configured to store one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; 
one or more processing circuits configured to: 
preprocess the one or more cardiac EGM strips; and 

Regarding the “computing system”, the Specification as originally filed on 06 May 2019 in parent application 62843702 discloses (page 16 paragraph 0070):
Although shown in FIG. 4 as a stand-alone computing system 24 for purposes of example, computing system 24 may be any component or system that includes processing circuitry or other suitable computing environment for executing software instructions and, for example, need not necessarily include one or more elements shown in FIG. 4 (e.g., communication circuitry 406; and in some examples components such as storage device(s) 408 may not be co-located or in the same chassis as other components).

Based on this disclosure, the “computing system” has been recited at a high level and is directed towards a generic computer. This limitation is mere instructions to implement the abstract idea on a computer, and/or merely uses a computer as a tool to perform the abstract idea.
Regarding the “storage device”, the Specification as originally filed on 06 May 2019 in parent application 62843702 discloses (page 17 paragraph 0073, emphasis added):
One or more storage devices 408 may be configured to store information within computing system 24 during operation. Storage device 408, in some examples, is described as a computer-readable storage medium. In some examples, storage device 408 is a temporary memory, meaning that a primary purpose of storage device 408 is not long-term storage. Storage device 408, in some examples, is described as a volatile memory, meaning that storage device 408 does not maintain stored contents when the computer is turned off. Examples of volatile memories include random access memories (RAM), dynamic random access memories (DRAM), static random access memories (SRAM), and other forms of volatile memories known in the art.

Based on this disclosure, the “storage device” has been recited at a high level and is directed towards a generic computer. This limitation is mere instructions to implement the 
Similarly, obtaining EGM strips with a generic computer merely uses a computer as a tool to perform the abstract idea. Specifically, a computer receiving data amounts to a generic computer performing generic computer functions of receiving data.
Regarding preprocessing the EGM strips and applying a deep learning model to the preprocessed EGM strips, this limitation merely amounts to generally linking of the judicial exception to a particular technological environment. In particular, the claim generically recites preprocessing the EGM strips without specifically reciting how the EGM strips would be “preprocessed”. As such, preprocessing data could involve merely storing data in the computer as a form of “preprocessing” to prepare data for further processing.
Similarly, the deep learning model does not recite any details regarding how the deep learning model would process the EGM strips to generate arrhythmia data. Instead, the deep learning model is invoked merely as a tool to perform the abstract idea, and amounts to generally linking the judicial exception to a particular technological environment or field of use.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a storage device configured to store one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; one or more processing circuits configured to: preprocess the one or more cardiac EGM strips; and apply a deep learning model to the one or more preprocessed cardiac EGM strips; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding preprocessing EGM strips and applying a deep learning model to the EGM strips to generate arrhythmia data, Isin (Cardiac arrhythmia detection using deep learning) teaches that preprocessing EGM strips and using deep learning to generate arrhythmia data is well-understood, routine, and conventional in the art (page 271 3.2 Signal Pre-processing outlining known techniques to pre-process data, page 273 paragraph 1 illustrating the known AlexNet CNN generic deep learning framework that is generic enough to be transferred and 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
The computing system of claim 13, wherein the one or more processing circuits are configured such that, as part of preprocessing the one or more cardiac EGM strips, the one or more processing circuits: 
generate one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model; and 
generate one or more preprocessed cardiac EGM strips by subtracting a mean of samples of the one or more temporally-modified cardiac EGM strips from the samples of the one or more temporally-modified cardiac EGM strips.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:

The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 15 recites:
The computing system of claim 13, wherein the one or more processing circuits are configured such that, as part of preprocessing the one or more cardiac EGM strips, the one or more processing circuits: 
generate one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of the deep learning model; 
generate one or more mean-subtracted cardiac EGM strips by subtracting a mean of samples of the one or more temporally-modified cardiac EGM strips from the samples of the one or more temporally-modified cardiac EGM strips; 
compute a moving signal envelope over a sliding window of the one or more mean- subtracted cardiac EGM strips; and 
normalize the one or more mean-subtracted cardiac EGM strips based on the moving signal envelope.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:

In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 16 recites:
The computing system of claim 13, wherein: 
the arrhythmia data is first arrhythmia data; the one or more processing circuits are further configured to: 
obtain a marker channel; 
preprocess the marker channel; 
apply a marker channel-based deep learning model to the preprocessed marker channel to generate second arrhythmia data indicating a second set of occurrences of the one or more cardiac arrhythmias; 
determine whether the first arrhythmia data and the second arrhythmia data are consistent; and 
at least one of: 
adjust a confidence level of an occurrence of one of the cardiac arrhythmias based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences, or 
extend, based on the occurrence of the cardiac arrhythmia being in both the first set of occurrences and the second set of occurrences, a duration of a monitoring session of a medical device that generates the one or more cardiac EGM strips.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.

Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 17 recites:
The computing system of claim 16, wherein the marker channel indicates detected QRS complexes.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:

Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
	This claim is not patent eligible.

Claim 18 recites:
The computing system of claim 13, wherein: 
the one or more processing circuits are configured such that, as part of preprocessing the one or more cardiac EGM strips, the one or more processing circuits: 
scale the waveform represented by the one or more cardiac EGM strips; and decompose the waveform represented by the one or more cardiac EGM strips into a plurality of channels corresponding to different frequency bands, and 
the one or more processing circuits are configured such that, as part of applying the deep learning model to the one or more preprocessed cardiac EGM strips, the one or more processing circuits apply the deep learning model to the channels to generate the arrhythmia data.
Step 1:

Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data, and the deep learning model has been described as a merely general linking of the judicial exception to a particular technological environment.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.

	This claim is not patent eligible.

Claim 19 recites:
The computing system of claim 13, wherein: 
the one or more processing circuits are configured such that, as part preprocessing the one or more cardiac EGM strips, the one or more processing circuits: 
scale the waveform represented by the one or more cardiac EGM strips; and 
generate a transformed waveform by transforming the scaled waveform into a 2- dimensional time-frequency domain, and 
the one or more processing circuits are configured such that, as part of applying the deep learning model to the one or more preprocessed cardiac EGM strips, the one or more processing circuits apply the deep learning model to the transformed waveform.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:

The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data, and the deep learning model has been described as a merely general linking of the judicial exception to a particular technological environment.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
Similarly, the deep learning model has been described with respect to Isin (page 273 paragraph 1 illustrating that reproducing the waveform to imitate an RGB image is old and well understood).
	This claim is not patent eligible.

Claim 20 recites:

the one or more processing circuits are configured such that, as part of preprocessing the one or more cardiac EGM strips, the one or more processing circuits apply a learned scaling factor to the waveform represented by the one or more cardiac EGM strips, and 
the one or more processing circuits are configured such that, as part of applying the deep learning model, the one or more processing circuits: 
determine QRS probability values corresponding to a plurality of time points, each of the QRS probability values indicating a respective probability that a peak of a QRS complex occurs during the time point corresponding to the QRS probability value; and 
detect the set of occurrences of the one or more cardiac arrhythmias by providing the QRS probability values and the one or more preprocessed cardiac EGM strips as input to a neural network that generates the arrhythmia data.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 21 recites:
The computing system of claim 13, wherein the one or more processing circuits are configured such that, as part of preprocessing the one or more cardiac EGM strips, the one or more processing circuits: 
determine a polarity of the one or more cardiac EGM strips; and 
based on the polarity of the one or more cardiac EGM strips not being an expected polarity for the deep learning model, reverse the polarity of the one or more cardiac EGM strips.
Step 1:

Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
	This claim is not patent eligible.

Claim 22 recites:

the deep learning model is a first deep learning model, and 
the one or more processing circuits are configured such that, as part of determining the polarity of the one or more cardiac EGM strips, the one or more processing circuits apply a second deep learning model to the one or more cardiac EGM strips to determine the polarity of the one or more cardiac EGM strips.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data, and the deep learning model has been described as a merely general linking of the judicial exception to a particular technological environment.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
Similarly, Arrobo (An innovative wireless Cardiac Rhythm Management (iCRM) system) teaches that using a deep learning model to identify polarity of EGM strips is old and well known (page 2 column 1 paragraph 2-3).
	This claim is not patent eligible.

Claim 23 recites:
The computing system of claim 13, wherein the one or more processing circuits are further configured to: 
obtain training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac EGM strip and device classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip; 
train an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors; 
obtain additional device classification data; 
provide the one or more preprocessed cardiac EGM strips and the additional device classification data to an input layer of the autoencoder; and 
determine, based on probability values generated by an intermediate layer of the autoencoder, whether the classification data correctly identifies cardiac arrhythmias, if any, in the preprocessed cardiac EGM strip, 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:
This claim depends on a parent claim, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of receiving and processing data.
Step 2B:

The computer system has been discussed above, and incorporated herein.
Similarly, Apte (20160232280) teaches a plurality of machine learning algorithms, including stacked auto-encoder method (page 15 paragraph 0115) as applied to cardiograms (page 12 paragraph 0094).
	This claim is not patent eligible.

Claim 24 recites:
The computing system of claim 13, wherein the one or more processing circuits are configured such that, as part of preprocessing the one or more cardiac EGM strips, the one or more processing circuits are configured to: 
scale samples of a signal of the one or more cardiac EGM strips such that the samples of the signal of the one or more cardiac EGM strips are distributed in an expected range of sample values for the deep learning model, or 
increase or decrease a sample rate of the signal of the one or more cardiac EGM strips to match an expected sample rate of the deep learning model.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:

The highlighted portion represents a further narrowing and defining of the abstract concept.
Step 2A Prong Two:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above and incorporated herein.
In particular, the computer system has been described as a generic computer performing generic computer functions of processing data, and the deep learning model has been described as a merely general linking of the judicial exception to a particular technological environment.
Step 2B:
The claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above and incorporated herein.
The computer system has been discussed above, and incorporated herein.
Similarly, the deep learning model has been described with respect to Isin (page 272 paragraph 6 illustrating trimming sample values with a range for ECG waveforms is old and well understood).
	This claim is not patent eligible.

Claim 25 recites:

obtain one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; 
preprocess the one or more cardiac EGM strips; and 
apply a deep learning model to the one or more preprocessed cardiac EGM strips to generate arrhythmia data indicating whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	That is, other than reciting a computing system, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, generating arrhythmia data, but for the computer system limitation, would cover a user looking the EGM strips and thinking about whether the patient has cardiac arrhythmia(s). 

Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A computer-readable storage medium having instructions stored thereon that, when executed, cause a computing system to:
obtain one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; 
preprocess the one or more cardiac EGM strips; and 
apply a deep learning model to the one or more preprocessed cardiac EGM strips.
Regarding the “computer readable storage medium”, the Specification as originally filed on 06 May 2019 in parent application 62843702 discloses (page 38 paragraph 0143, emphasis added):
Computer-readable media may include non-transitory computer-readable media, which corresponds to a tangible medium such as data storage media (e.g., RAM, ROM, EEPROM, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer).

Based on this disclosure, the “computer readable storage medium” is generic computer storage performing generic computer function of storing data.
Regarding the “computing system”, the Specification as originally filed on 06 May 2019 in parent application 62843702 discloses (page 16 paragraph 0070):
computing system 24 may be any component or system that includes processing circuitry or other suitable computing environment for executing software instructions and, for example, need not necessarily include one or more elements shown in FIG. 4 (e.g., communication circuitry 406; and in some examples components such as storage device(s) 408 may not be co-located or in the same chassis as other components).

Based on this disclosure, the “computing system” has been recited at a high level and is directed towards a generic computer. This limitation is mere instructions to implement the abstract idea on a computer, and/or merely uses a computer as a tool to perform the abstract idea.
Similarly, obtaining EGM strips with a generic computer merely uses a computer as a tool to perform the abstract idea. Specifically, a computer receiving data amounts to a generic computer performing generic computer functions of receiving data.
Regarding preprocessing the EGM strips and applying a deep learning model to the preprocessed EGM strips, this limitation merely amounts to generally linking of the judicial exception to a particular technological environment. In particular, the claim generically recites preprocessing the EGM strips without specifically reciting how the EGM strips would be “preprocessed”. As such, preprocessing data could involve merely storing data in the computer as a form of “preprocessing” to prepare data for further processing.
Similarly, the deep learning model does not recite any details regarding how the deep learning model would process the EGM strips to generate arrhythmia data. Instead, the deep learning model is invoked merely as a tool to perform the abstract idea, and amounts to generally linking the judicial exception to a particular technological environment or field of use.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: obtaining, by a computing system, one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient; preprocessing, by the computing system, the one or more cardiac EGM strips; and applying, by the computing system, a deep learning model to the one or more preprocessed cardiac EGM strips to generate arrhythmia data; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isin.

Claim 1: Isin teaches: 
A method (page 271 Section 3 Method) comprising: 

preprocessing, by the computing system, the one or more cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing illustrating using the computer to pre-process the ECG data); and 
applying, by the computing system, a deep learning model to the one or more preprocessed cardiac EGM strips (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data) to generate arrhythmia data indicating whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias (page 273 Section 3.5 ECG classification illustrating determining if the ECG data is classified as indicative of arrhythmia).

Claim 13: Isin teaches: 
A computing system (page 271 Section 3.1 ECG Data Acquisition illustrating obtaining ECG data from an online database [the computer used to retrieve data from the online database is considered to be the “computing system”]) comprising: 
a storage device (page 271 Section 3.1 ECG Data Acquisition illustrating computer data storage) configured to store one or more cardiac electrogram (EGM) strips that represent a 
one or more processing circuits  (page 271 Section 3.1 ECG Data Acquisition illustrating computer hardware) configured ( to: 
preprocess the one or more cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing illustrating using the computer to pre-process the ECG data); and 
apply a deep learning model to the one or more preprocessed cardiac EGM strips (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data) to generate arrhythmia data indicating whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias  (page 273 Section 3.5 ECG classification illustrating determining if the ECG data is classified as indicative of arrhythmia).

Claim 25: Isin teaches:
A computer-readable storage medium having instructions stored thereon that, when executed, cause a computing system (page 271 Section 3.1 ECG Data Acquisition illustrating computer hardware) to: 
obtain one or more cardiac electrogram (EGM) strips that represent a waveform of a cardiac rhythm of a patient (page 269 Section I. Introduction paragraph 1, Figure 1 illustrating an ECG waveform of a heart rhythm of a patient [considered to be a form of “EGM”]); 

apply a deep learning model to the one or more preprocessed cardiac EGM strips to generate arrhythmia data indicating whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data) to generate arrhythmia data indicating whether the one or more cardiac EGM strips represent one or more occurrences of one or more cardiac arrhythmias  (page 273 Section 3.5 ECG classification illustrating determining if the ECG data is classified as indicative of arrhythmia).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 2-3, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isin in view of Brockway (20160022164).

Claim 2: Isin teaches:
The method of claim 1 (as discussed above and incorporated herein).
Isin further teaches:
wherein preprocessing the one or more cardiac EGM strips comprises: 
generating, by the computing system, one or more preprocessed cardiac EGM strips by subtracting a mean of samples of the one or more.. cardiac EGM strips from the samples of the one or more… cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing paragraph 2 illustrating subtracting the mean of the ECG recording from every point).
Isin does not teach:
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model.
Brockway teaches:
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model (page 12 paragraph 0124 illustrating filtering temporal characteristics of noise).


Claim 3: Isin teaches:
The method of claim 1 (as discussed above and incorporated herein).
Isin further teaches:
wherein preprocessing the one or more cardiac EGM strips comprises: 
generating, by the computing system, one or more preprocessed cardiac EGM strips by subtracting a mean of samples of the one or more.. cardiac EGM strips from the samples of the one or more… cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing paragraph 2 illustrating subtracting the mean of the ECG recording from every point);
computing, by the computing system, a moving signal envelope over a sliding window of the one or more mean-subtracted cardiac EGM strips (page 271 Section 3.2 Signal Pre-processing paragraph 3 illustrating a 10-point moving average filter [considered to be a form of “moving signal envelope over a sliding window”]); and 
normalizing, by the computing system, the one or more mean-subtracted cardiac EGM strips based on the moving signal envelope (page 271 Section 3.2 Signal Pre-processing paragraph 3, page 272 paragraph 1 illustrating removing frequencies due to respiration and powerline interference [considered to be a form of “normalizing”]).
Isin does not teach:

Brockway teaches:
generating, by the computing system, one or more temporally-modified cardiac EGM strips by modifying a temporal resolution of the one or more cardiac EGM strips to match an expected temporal resolution of a deep learning model (page 12 paragraph 0124 illustrating filtering temporal characteristics of noise).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the temporal filtering of Brockway within the ECG processing system of Isin with the motivation of reducing temporal noise in the ECG data (Brockway; page 12 paragraph 0124).

As per the set of claim(s): 14, 15, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 2, 3, respectively, and incorporated herein.

Claim(s) 4-5, 8, 11, 16-17, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isin in view of Swerdlow (Troubleshooting Implanted Cardioverter Defibrillator Sensing Problems I) and Wartzek (ECG on the Road: Robust and Unobtrusive Estimation of Heart Rate).

Claim 4: Isin teaches:

Isin further teaches:
the arrhythmia data is first arrhythmia data (page 271 Section 3.1 ECG Data Acquisition paragraph 2 illustrating detecting arrhythmia for a plurality of channels); 
Isin does not teach:
the method further comprises: 
obtaining, by the computing system, a marker channel; 
preprocessing, by the computing system, the marker channel; 
applying, by the computing system, a marker channel-based deep learning model to the preprocessed marker channel to generate second arrhythmia data indicating a second set of occurrences of the one or more cardiac arrhythmias; 
determining, by the computing system, whether the first arrhythmia data and the second arrhythmia data are consistent; and 
at least one of: 
adjusting, by the computing system, a confidence level of an occurrence of one of the cardiac arrhythmias based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences, or 
extending, by the computing system, based on the occurrence of the cardiac arrhythmia being in both the first set of occurrences and the second set of occurrences, a duration of a monitoring session of a medical device that generates the one or more cardiac EGM strips.

the method further comprises: 
obtaining, by the computing system, a marker channel (page 1242 Figure 5 illustrating a marker channel); 
preprocessing, by the computing system, the marker channel (page 1255 column 2 last paragraph illustrating different form of preprocessing data, including autoadjusting sensitivity of the channel data); 
applying, by the computing system, a marker channel-based deep learning model to the preprocessed marker channel to generate second arrhythmia data indicating a second set of occurrences of the one or more cardiac arrhythmias (page 1242 Figure 5 illustrating determining arrhythmia data on both channels); 
determining, by the computing system, whether the first arrhythmia data and the second arrhythmia data are consistent (page 1255 column 1 paragraph 1, page 1242 Figure 5 illustrating determining false-positives between channels); and 
extending, by the computing system, based on the occurrence of the cardiac arrhythmia being in both the first set of occurrences and the second set of occurrences, a duration of a monitoring session of a medical device that generates the one or more cardiac EGM strips (page 1272 Figure 5 illustrating determining the 176-180 ms interveral as not classified, and increasing the blanking period after atrial pacing [considered to be a form of “extending” the duration of monitoring”]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the blanking period increase of Swerdlow within the ECG 
The following limitation has been rendered optional by the limitation “at least one of:
adjusting, by the computing system, a confidence level of an occurrence of one of the cardiac arrhythmias based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences.
	In the interest of compact prosecution for Applicant, Examiner has applied Wartzek, which teaches:
adjusting, by the computing system, a confidence level of an occurrence of one of the cardiac arrhythmias based on whether the occurrence of the cardiac arrhythmia is in both the first set of occurrences and the second set of occurrences or only in one of the first set of occurrences and the second set of occurrences (page 3114 column 1 paragraph 3 1) QRS Detection illustrating processing each channel separately, and determining a confidence measure based on the determination of each channel individually).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment of Isin in view of Swerdlow with the motivation of eliminating false-positive QRS complexes by eliminating discrepancies between multiple channels (Wartzek; page 3114 column 1 paragraph 3 1) QRS Detection).

	Claim 5: Isin in view of Swerdlow and Wartzek teach:
The method of claim 4.
Isin does not teach:
wherein the marker channel indicates detected QRS complexes.
Swerdlow teaches:
wherein the marker channel indicates detected QRS complexes (page 1238 column 1 Evaluating Sensings From ICD Electrograms paragraph 1 illustrating detecting QRS complexes).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the QRS complex detection of Swerdlow within the embodiment of Isin in view of Swerdlow and Wartzek with the motivation of providing accurate signals from ICDs (Swerdlow; page 1238 column 1 Evaluating Sensings From ICD Electrograms paragraph 1).

Claim 8: Isin teaches:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
preprocessing the one or more cardiac EGM strips comprises applying, by the computing system, a learned scaling factor to the waveform represented by the one or more cardiac EGM strips.
Swerdlow teaches:

(page 1238 column 1 Evaluating Sensing From ICD Electrograms illustrating filtering with reduced amplitude [considered to be a form of “scaling” because peak amplitudes are trimmed from raw data to produced filtered data within range with lower max peak amplitudes).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of avoiding signal distortion (Swerdlow; page 1238 column 1 Evaluating Sensing From ICD Electrograms paragraph 2).
Isin in view of Swerdlow do not teach: 
applying the deep learning model comprises: 
determining, by the computing system, QRS probability values corresponding to a plurality of time points, each of the QRS probability values indicating a respective probability that a peak of a QRS complex occurs during the time point corresponding to the QRS probability value; and 
detecting, by the computing system, the set of occurrences of the one or more cardiac arrhythmias by providing the QRS probability values and the one or more preprocessed cardiac EGM strips as input to a neural network that generates the arrhythmia data.
Wartzek teaches:
determining, by the computing system, QRS probability values corresponding to a plurality of time points, each of the QRS probability values indicating a respective 
detecting, by the computing system, the set of occurrences of the one or more cardiac arrhythmias by providing the QRS probability values and the one or more preprocessed cardiac EGM strips as input to a neural network that generates the arrhythmia data (page 3115 column 2 equation 5 illustrating determining QIm for the totality of each single probability).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment of Isin in view of Swerdlow with the motivation of eliminating false-positive QRS complexes by eliminating discrepancies between multiple channels (Wartzek; page 3114 column 1 paragraph 3 1) QRS Detection).

Claim 11: Isin teaches:
The method of claim 1.
Isin does not teach:
wherein the method further comprises: 
obtaining, by the computing system, training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac EGM strip and device classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip; 
training, by the computing system, an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors; 

providing, by the computing system, the one or more preprocessed cardiac EGM strips and the additional device classification data to an input layer of the autoencoder.
Swerdlow teaches:
obtaining, by the computing system, training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac EGM strip and device classification data that indicate one or more cardiac arrhythmias detected in the training cardiac EGM strip (page 1253 Figure 14 illustrating providing sensing vector data for a plurality of sensed events); 
training, by the computing system, an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors (page 1253 Figure 14, page 1257 column 2 last 2 paragraphs illustrating automatic adjustment of sensitivity [considered to be a form of “autoencoding” training input vectors because different vector of data is adjusted for sensitivity); 
obtaining, by the computing system, additional device classification data (page 1244 column 1 last paragraph illustrating receiving device models from different manufacturers); 
providing, by the computing system, the one or more preprocessed cardiac EGM strips and the additional device classification data to an input layer of the autoencoder (page 1244 column 1 last paragraph to column 2 paragraph 1 illustrating adjusting the sensitivity of amplitudes of R wave).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of automatically adjusting the sensitivity based on manufacturer devices (Swerdlow; page 1244 column 1 last paragraph).

determining, by the computing system, based on probability values generated by an intermediate layer of the autoencoder, whether the classification data correctly identifies cardiac arrhythmias, if any, in the preprocessed cardiac EGM strip, 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.
Warztek teaches:
determining, by the computing system, based on probability values generated by an intermediate layer of the autoencoder, whether the classification data correctly identifies cardiac arrhythmias, if any, in the preprocessed cardiac EGM strip (page 3114 column 2 equation 5 illustrating multiplying indices by probabilities to determine QRS complex), 
wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia (page 3115 column 2 equation 5 illustrating determining QIm for the totality of each single probability).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the confidence calculation of Wartzek within the embodiment of Isin in view of Swerdlow with the motivation of eliminating false-positive QRS complexes by eliminating discrepancies between multiple channels (Wartzek; page 3114 column 1 paragraph 3 1) QRS Detection).

.

Claim(s) 6-7, 9-10, 12, 18-19, 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isin in view of Swerdlow.

Claim 6: Isin teaches:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
wherein: 
preprocessing the one or more cardiac EGM strips comprises: 
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips; and 
decomposing, by the computing system, the waveform represented by the one or more cardiac EGM strips into a plurality of channels corresponding to different frequency bands, and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying, by the computing system, the deep learning model to the channels to generate the arrhythmia data.
Swerdlow teaches:
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips (page 1238 column 1 Evaluating Sensing From ICD Electrograms 
decomposing, by the computing system, the waveform represented by the one or more cardiac EGM strips into a plurality of channels corresponding to different frequency bands (page 1239 Figure 2 illustrating wide and narrowband signal downsampling), and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying, by the computing system, the deep learning model to the channels to generate the arrhythmia data (page 1239 Figure 2 illustrating processing wide and narrowband signals to determine arrhythmia).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of avoiding signal distortion (Swerdlow; page 1238 column 1 Evaluating Sensing From ICD Electrograms paragraph 2).

Claim 7: Isin teaches:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
wherein: 
preprocessing the one or more cardiac EGM strips comprises: 
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips; and 

applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying the deep learning model to the transformed waveform.
Swerdlow teaches:
scaling, by the computing system, the waveform represented by the one or more cardiac EGM strips  (page 1238 column 1 Evaluating Sensing From ICD Electrograms illustrating filtering with reduced amplitude [considered to be a form of “scaling” because peak amplitudes are trimmed from raw data to produced filtered data within range with lower max peak amplitudes); and 
generating, by the computing system, a transformed waveform by transforming the scaled waveform into a 2-dimensional time-frequency domain (page 1239 Figure 2 illustrating wide and narrowband filtering for blanking periods [considered to be “2-dimensional time-frequency domain”]), and 
applying the deep learning model to the one or more preprocessed cardiac EGM strips comprises applying the deep learning model to the transformed waveform (page 1239 Figure 2 illustrating processing the wide and narrowband signals with blanking periods).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of avoiding signal distortion (Swerdlow; page 1238 column 1 Evaluating Sensing From ICD Electrograms paragraph 2).

Claim 9: Isin teaches:

Isin does not teach:
wherein preprocessing the one or more cardiac EGM strips comprises: 
determining, by the computing system, a polarity of the one or more cardiac EGM strips; and 
based on the polarity of the one or more cardiac EGM strips not being an expected polarity for the deep learning model, reversing, by the computing system, the polarity of the one or more cardiac EGM strips.
Swerdlow teaches:
determining, by the computing system, a polarity of the one or more cardiac EGM strips (page 1253 Figure 14, page 1252 column 2 last paragraph illustrating detecting polarity on a plurality of channels) ; and 
based on the polarity of the one or more cardiac EGM strips not being an expected polarity for the deep learning model, reversing, by the computing system, the polarity of the one or more cardiac EGM strips (page 1253 Figure 14 illustrating reversing polarity of the channel data).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of boosting readings from reversed polarity channels (Swerdlow; page 1253 Figure 14).

Claim 10: Isin in view of Swerdlow teach:
The method of claim 9.

wherein: 
the deep learning model is a first deep learning model (page 272 Section 3.4 ECG feature extraction using transferred deep learning illustrating using a deep learning system to process the preprocessed ECG data).
Isin does not teach:
determining the polarity of the one or more cardiac EGM strips comprises applying, by the computing system, a second deep learning model to the one or more cardiac EGM strips to determine the polarity of the one or more cardiac EGM strips.
Swerdlow teaches:
applying, by the computing system, a second deep learning model to the one or more cardiac EGM strips to determine the polarity of the one or more cardiac EGM strips (page 1253 Figure 14 illustrating using computer aided learning to determine polarity of ECG channels).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of boosting readings from reversed polarity channels (Swerdlow; page 1253 Figure 14).

Claim 12: Isin teaches:
The method of claim 1 (as discussed above and incorporated herein).
Isin does not teach:
wherein preprocessing the one or more cardiac EGM strips comprises one or more of: 

increasing or decreasing a sample rate of the signal of the one or more cardiac EGM strips to match an expected sample rate of the deep learning model.
Swerdlow teaches:
scaling samples of a signal of the one or more cardiac EGM strips such that the samples of the signal of the one or more cardiac EGM strips are distributed in an expected range of sample values for the deep learning model (page 1238 column 1 Evaluating Sensing From ICD Electrograms illustrating filtering with reduced amplitude [considered to be a form of “scaling” because peak amplitudes are trimmed from raw data to produced filtered data within range with lower max peak amplitudes), or 
increasing or decreasing a sample rate of the signal of the one or more cardiac EGM strips to match an expected sample rate of the deep learning model (page 1242 Figure 5 illustrating increasing the blanking period).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the wide and narrowband processing of Swerdlow within the ECG processing system of Isin with the motivation of avoiding signal distortion (Swerdlow; page 1238 column 1 Evaluating Sensing From ICD Electrograms paragraph 2).

As per the set of claim(s): 18, 19, 21, 22, 24, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 6, 7, 9, 10, 12, respectively, and incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang (20110270109) teaches detecting arrhythmia from ECG (page 2 paragraph 0032-0033).

O’Brien (20100179444) teaches monitoring multi-dimensional ECG signals (page 2 paragraph 0022).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259.  The examiner can normally be reached on Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626